     Case 3:19-cv-00484-MMD-WGC Document 34 Filed 06/15/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6      ANDRE KING-HARDIMAN,                             Case No. 3:19-cv-00484-MMD-WGC

7                                  Petitioner,                      ORDER
             v.
8
       GITTERE, et al.,
9
                               Respondents.
10

11          Respondents have filed an unopposed motion for extension of time (third request).

12    (ECF No. 33 (“Motion”).) The Court finds the request is made in good faith and not solely

13    for the purpose of delay, and that good cause to grant Respondents’ motion.

14          It is therefore ordered that Respondents' unopposed motion for extension of time

15    (third request) (ECF No. 33) is granted. Respondents will have up to and including August

16    18, 2021, to respond to the first amended petition (ECF No. 19).

17          DATED THIS 15th Day of June 2021.

18

19
20
                                                 MIRANDA M. DU
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
